Mr. Presiding Justice Brown delivered the opinion of the court. The injunction in this case was properly denied. The language of this court in a similar case is very applicable here: “The statement in the bill that these places” (%. e., where the stands are situated) “were private property is a mere conclusion. No facts are alleged which show clearly this conclusion to be a correct one. On the contrary, we think the clear inference, when all allegations of the bill and amendment thereto are considered, is that the respective places of business of appellants are upon the sidewalks and in the streets in front of the several buildings, from the occupants of which they claim to have leases; also that their several flower and fruit stands constitute a substantial obstruction to public travel over and upon the streets and sidewalks. But if the bill can ' be construed to clearly allege that appellants occupied private property and no part of the public streets or sidewalks, then the bill will not lie, for the reason that equity will not interfere to restrain the commission of a mere trespass upon private property, such as it is alleged the appellees have threatened to commit to appellants.” Pagames v. City of Chicago, 111 Ill. App. 593. It is needless to discuss the question of how far and in what cases the remedy of injunction may be used in cases of threatened trespass, for in this case we are clearly of the opinion that the fair implications of and inferences from the bill are all that the threatened action is to clear certain sidewalks in Chicago streets from private occupation which obstructs travel. It certainly would not be proper to enjoin the city and its officers from- doing this under an ordinance, when the law has been declared ,to be that the city authorities have not the right or power to allow such occupation, even if they desire to do so. People v. Harris, 203 Ill. 272; Smith v. McDowell, 148 Ill. 51; Pennsylvania Co. v. City of Chicago, 181 Ill. 289; Hontros v. City of Chicago, 113 Ill. App. 318. Counsel for appellants in his brief quotes an alleged section “of the city of Chicago,” presumably a typographical error for “of the code of ordinances of the city of Chicago,” which he says permits the use of three feet of the sidewalk next to the boundary line of an abutting owner’s lot for said owner’s private purposes. The alleged ordinance is denied to be now in existence by the counsel for the city, and it is neither pleaded nor proved, and we could in no event take notice of it. But if it existed as quoted, it would not bear out the appellants’ construction. It simply forbids something. It does not purport to grant any rights. If it existed and did bear the construction counsel claims for it, it would be valid. The validity of the ordinances appellants attack is not involved in this cause even. The threatened action is one which the city and its officers are authorized, if not compelled, to take under their general police power. But we see no reason to doubt their validity. The application for a preliminary injunction having been denied on the face of the bill, and the bill being solely for a permanent injunction of the same scope, it was the proper practice to dismiss the bill. The denial of the application was tantamount to sustaining a demurrer to the bill. Field v. Village of Western Springs, 181 Ill. 190; Live Stock Commission Co. v. Live Stock Exchange, 143 Ill. 240; Gardt v. Brown, 113 Ill. 475. The decree of the Circuit Court is affirmed. Affirmed.